Exhibit 10.1

 

$200,000,000

 

RSP PERMIAN, INC.

 

6.625% SENIOR NOTES DUE 2022

 

PURCHASE AGREEMENT

 

August 5, 2015

 

GOLDMAN, SACHS & CO.

Goldman, Sachs & Co.

200 West Street

New York, New York 10282

 

Ladies and Gentlemen:

 

RSP Permian, Inc., a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to Goldman, Sachs & Co. (“Goldman” or the “Initial Purchaser”),
$200,000,000 in aggregate principal amount of its 6.625% Senior Notes due 2022
(the “Notes”).  The Notes will (i) have terms and provisions that are summarized
in the Pricing Disclosure Package and Offering Memorandum (as defined below),
and (ii) are to be issued pursuant to the Indenture, dated as of September 26,
2014 (the “Indenture”), among the Company, the Guarantor (as defined below) and
U.S. Bank National Association, as trustee (the “Trustee”). The Company’s
obligations under the Notes, including the due and punctual payment of interest
on the Notes, will be fully and unconditionally guaranteed on an unsecured basis
(the “Guarantees”) by RSP Permian, L.L.C., a Delaware limited liability company
(the “Guarantor”).  As used herein, the term “Notes” shall include the
Guarantees, unless the context otherwise requires.  This Agreement is to confirm
the agreement concerning the purchase of the Notes from the Company by the
Initial Purchaser. The Notes constitute “Additional Securities” (as such term is
defined in the Indenture) under the Indenture. The Company previously issued
$500,000,000 in aggregate principal amount of its 6.625% Senior Notes due 2022
(the “Existing Notes”) under the Indenture. Except as otherwise disclosed in the
Preliminary Offering Memorandum and the Offering Memorandum (as defined below),
the Notes will have terms identical to the Existing Notes and will be treated as
a single series of debt securities for all purposes under the Indenture.

 

1.             Purchase and Resale of the Notes.  The Notes will be offered and
sold to the Initial Purchaser without registration under the Securities Act of
1933, as amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act.  The Company and the Guarantor have
prepared a preliminary offering memorandum, dated August 5, 2015 (the
“Preliminary Offering Memorandum”), a pricing term sheet substantially in the
form attached hereto as Schedule III (the “Pricing Term Sheet”) setting forth
the terms of the Notes omitted from the Preliminary Offering Memorandum and an
offering memorandum, dated August 5, 2015 (the “Offering Memorandum”), setting
forth information regarding the Company, the Guarantor, the Notes, and the
Exchange Notes (as defined herein), the Guarantees

 

1

--------------------------------------------------------------------------------


 

and the Exchange Guarantees (as defined herein). The Preliminary Offering
Memorandum, as supplemented and amended as of the Applicable Time (as defined
below), together with the Pricing Term Sheet and any of the documents listed on
Schedule IV(A) hereto are collectively referred to as the “Pricing Disclosure
Package.”  The Company and the Guarantor hereby confirm that they have
authorized the use of the Pricing Disclosure Package and the Offering Memorandum
in connection with the offering and resale of the Notes by the Initial
Purchaser. “Applicable Time” means 2:00 p.m. (New York City time) on the date of
this Agreement.

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K (the “Form 10-K”) and all
subsequent documents filed with the United States Securities and Exchange
Commission (the “Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the
United States Securities Exchange Act of 1934, as amended (the “Exchange Act”),
on or prior to the date of the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, as the case may be. Any reference
to the Preliminary Offering Memorandum, Pricing Disclosure Package or the
Offering Memorandum, as the case may be, as amended or supplemented, as of any
specified date, shall be deemed to include any documents filed with the
Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be, and prior to such specified
date.  All documents filed under the Exchange Act and so deemed to be included
in the Preliminary Offering Memorandum,  the Pricing Disclosure Package or the
Offering Memorandum, as the case may be, or any amendment or supplement thereto
are hereinafter called the “Exchange Act Reports.”

 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S.  As used herein, the terms “offshore transaction” and “United States” have
the meanings assigned to them in Regulation S.  Those persons specified in
clauses (i) and (ii) are referred to herein as “Eligible Purchasers.”

 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement having
substantially the terms described in the Pricing Disclosure Package (the
“Registration Rights Agreement”) among the Company, the Guarantor and the
Initial Purchaser to be dated the Closing Date (as defined herein), for so long
as such Notes constitute “Transfer Restricted Securities” (as defined in the
Registration Rights Agreement).  Pursuant to the Registration Rights Agreement,
the Company and the Guarantor will agree to file with the Commission, under the
circumstances set forth therein, a registration statement under the Securities
Act relating to the Company’s 6.625% Senior Notes due 2022 (the “Exchange
Notes”) and the Guarantor’s Exchange Guarantees (the “Exchange Guarantees”) to
be offered in exchange for the Notes and the Guarantees.  Such portion of the
offering is referred to as the “Exchange Offer.”

 

2

--------------------------------------------------------------------------------


 

2.             Representations, Warranties and Agreements of the Company and the
Guarantor.  Each of the Company and the Guarantor, jointly and severally,
represents, warrants and agrees as follows:

 

(a)           When the Notes and Guarantees are issued and delivered pursuant to
this Agreement, such Notes and Guarantees will not be of the same class (within
the meaning of Rule 144A under the Securities Act) as securities of the Company
or the Guarantor that are listed on a national securities exchange registered
under Section 6 of the Exchange Act, or that are quoted in a United States
automated inter-dealer quotation system.

 

(b)           Assuming the accuracy of your representations and warranties in
Section 3(b), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) are exempt from the registration requirements of
the Securities Act.

 

(c)           No form of general solicitation or general advertising within the
meaning of Regulation D under the Securities Act (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company, the Guarantor, any
of their respective affiliates or any of their respective representatives (other
than you, as to whom the Company and the Guarantor make no representation) in
connection with the offer and sale of the Notes.

 

(d)           No directed selling efforts within the meaning of Rule 902 under
the Securities Act were used by the Company, the Guarantor or any of their
respective representatives (other than you, as to whom the Company and the
Guarantor make no representation) with respect to Notes sold outside the United
States to Non-U.S. Persons, and the Company, any affiliate of the Company and
any person acting on its or their behalf (other than you, as to whom the Company
and the Guarantor make no representation) has complied with and will implement
the “offering restrictions” required by Rule 902 under the Securities Act.

 

(e)           Each of the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum, each as of (x) its respective
date (or in the case of the Pricing Disclosure Package, as of the Applicable
Time) and (y) the Closing Date, contains all the information specified in, and
meeting the requirements of, Rule 144A(d)(4) under the Securities Act.

 

(f)            None of the Company, the Guarantor or any other person acting on
behalf of the Company or the Guarantor has sold or issued any securities that
would be integrated with the offering of the Notes contemplated by this
Agreement pursuant to the Securities Act, the rules and regulations thereunder
or the interpretations thereof by the Commission.

 

(g)           The Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum have been prepared by the Company and the
Guarantor for use by the Initial Purchaser in connection with the Exempt
Resales.  No order or decree preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum,
or any order asserting that the transactions contemplated by this

 

3

--------------------------------------------------------------------------------


 

Agreement are subject to the registration requirements of the Securities Act has
been issued, and no proceeding for that purpose has commenced or is pending or,
to the knowledge of the Company or the Guarantor, is contemplated.

 

(h)           The Offering Memorandum will not, as of its date or as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Memorandum in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

 

(i)            The Pricing Disclosure Package did not, as of the Applicable
Time, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package in reliance upon and in conformity with
written information furnished to the Company by the Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

 

(j)            The Company has not made any offer to sell or solicitation of an
offer to buy the Notes that would constitute a “free writing prospectus” (if the
offering of the Notes was made pursuant to a registered offering under the
Securities Act), as defined in Rule 433 under the Securities Act (a “Free
Writing Offering Document”) without the prior consent of the Initial Purchaser;
any such Free Writing Offering Document the use of which has been previously
consented to by the Initial Purchaser is listed on Schedule IV.

 

(k)           Each Free Writing Offering Document listed in Schedule
IV(B) hereto, when taken together with the Pricing Disclosure Package, did not,
as of the Applicable Time, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that no representation or warranty is made as to information contained in or
omitted from such Free Writing Offering Document listed in Schedule IV(B) hereto
in reliance upon and in conformity with written information furnished to the
Company by the Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

 

(l)            The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder.  The Exchange Act Reports did not and will not, when
filed with the Commission, contain an untrue statement of material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(m)          Each of the Company and the Guarantor and each of their respective
subsidiaries have been duly organized, are validly existing and in good standing
as a corporation or other business entity under the laws of their respective
jurisdictions of organization and are

 

4

--------------------------------------------------------------------------------


 

duly qualified to do business and in good standing as a foreign corporation or
other business entity in each jurisdiction in which their respective ownership
or lease of property or the conduct of their respective businesses requires such
qualification, except where the failure to be so qualified or in good standing
would not, in the aggregate, reasonably be expected to have a material adverse
effect on the condition (financial or otherwise), or results of operations,
stockholders’ equity, properties, business or prospects of the Company and its
subsidiaries taken as a whole (a “Material Adverse Effect”).  Each of the
Company and the Guarantor and their respective subsidiaries has all power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is engaged.  The Company does not own or control, directly or
indirectly, any corporation, association or other entity as of the date hereof
other than the subsidiaries listed on Exhibit 21 to the Form 10-K and LPLS,
L.L.C.  The Guarantor is a “significant subsidiary” (as defined in Rule 405
under the Securities Act).

 

(n)           The Company has an authorized capitalization as set forth in the
Pricing Disclosure Package and the Offering Memorandum under the heading
“Capitalization,” and all of the issued shares of capital stock of the Company
have been duly authorized and validly issued, are fully paid and non-assessable,
and were issued in compliance with federal and state securities laws and not in
violation of any preemptive right, resale right, right of first refusal or
similar right.  All of the Company’s options, warrants and other rights to
purchase or exchange any securities for shares of the Company’s capital stock
have been duly authorized and validly issued, and were issued in compliance with
federal and state securities laws.  All of the issued shares of capital stock or
other equity interests of each subsidiary of the Company have been duly
authorized and validly issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company. The Company directly owns 100% of the
limited liability company interests of the Guarantor, free and clear of all
liens, encumbrances, equities or claims, except for liens arising under or in
connection with the Amended and Restated Credit Agreement, dated as of
September 10, 2013, as amended, among the Guarantor, as Borrower, each of the
Lenders from time to time party hereto, Comerica Bank, as administrative agent,
syndication agent and documentation agent for the Lenders and except for such
liens, encumbrances, equities or claims as would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(o)           Each of the Company and the Guarantor has all requisite corporate
or limited liability company power and authority, as applicable, to execute,
deliver and perform its respective obligations under the Indenture.  The
Indenture has been duly and validly authorized,  executed and delivered by the
Company and the Guarantor and, assuming due authorization, execution and
delivery thereof by the Trustee, constitutes the valid and binding agreement of
the Company and the Guarantor, enforceable against the Company and the Guarantor
in accordance with its terms, except as such enforceability may be limited
(A) by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles (whether considered in a proceeding at law
or in equity) relating to enforceability and (B) public policy, applicable law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing.  The Indenture complies in all material respects with
the requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).  The Indenture conforms in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

5

--------------------------------------------------------------------------------


 

(p)           The Company has all requisite corporate power and authority to
execute, issue, sell and perform its obligations under the Notes.  The Notes
have been duly authorized by the Company and, when duly executed by the Company
in accordance with the terms of the Indenture, assuming due authentication of
the Notes by the Trustee, upon delivery to the Initial Purchaser against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited (A) by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles (whether considered in a proceeding at law
or in equity) relating to enforceability and (B) public policy, applicable law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing.  The Notes will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

(q)           The Company has all requisite corporate power and authority to
execute, issue and perform its obligations under the Exchange Notes.  The
Exchange Notes have been duly and validly authorized by the Company and if and
when issued and authenticated in accordance with the terms of the Indenture and
delivered in accordance with the Exchange Offer provided for in the Registration
Rights Agreement, will be validly issued and delivered and will constitute valid
and binding obligations of the Company entitled to the benefits of the
Indenture, enforceable against the Company in accordance with their terms,
except as such enforceability may be limited (A) by applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles (whether considered in a proceeding at law or in equity) relating to
enforceability and (B) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing.

 

(r)            The Guarantor has all requisite limited liability company power
and authority to execute, issue and perform its obligations under the
Guarantees.  The Guarantees have been duly and validly authorized by the
Guarantor and when the Indenture is duly executed and delivered by the Guarantor
in accordance with its terms and upon the due execution, authentication and
delivery of the Notes in accordance with the Indenture and the issuance of the
Notes in the sale to the Initial Purchaser contemplated by this Agreement, will
constitute valid and binding obligations of the Guarantor, enforceable against
the Guarantor in accordance with their terms, except as such enforceability may
be limited by (A) by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles (whether considered in a
proceeding at law or in equity) relating to enforceability and (B) public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing.  The Guarantees will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

 

(s)            The Guarantor has all requisite limited liability company power
and authority to execute, issue and perform its obligations under the Exchange
Guarantees.  The Exchange Guarantees have been duly and validly authorized by
the Guarantor and if and when executed and delivered by the Guarantor in
accordance with the terms of the Indenture and upon

 

6

--------------------------------------------------------------------------------


 

the due execution and authentication of the Exchange Notes in accordance with
the Indenture and the issuance and delivery of the Exchange Notes in the
Exchange Offer contemplated by the Registration Rights Agreement, will be
validly issued and delivered and will constitute valid and binding obligations
of the Guarantor entitled to the benefits of the Indenture, enforceable against
the Guarantor in accordance with their terms, except as such enforceability may
be limited (A) by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles (whether considered in a
proceeding at law or in equity) relating to enforceability and (B) public
policy, applicable law relating to fiduciary duties and indemnification and an
implied covenant of good faith and fair dealing.

 

(t)            Each of the Company and the Guarantor has all requisite corporate
or limited liability company power and authority, as applicable, to execute,
deliver and perform its obligations under the Registration Rights Agreement. 
The Registration Rights Agreement has been duly and validly authorized by the
Company and the Guarantor and, when executed and delivered by the Company and
the Guarantor in accordance with the terms hereof and thereof, will be validly
executed and delivered and (assuming the due authorization, execution and
delivery thereof by you) will be the legally valid and binding obligation of the
Company and the Guarantor in accordance with the terms thereof, enforceable
against the Company and the Guarantor in accordance with its terms, except as
such enforceability may be limited (A) by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles (whether
considered in a proceeding at law or in equity) relating to enforceability and
(B) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.  The
Registration Rights Agreement will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

(u)           Each of the Company and the Guarantor has all requisite corporate
or limited liability company power and authority, as applicable, to execute,
deliver and perform its obligations under this Agreement.  This Agreement has
been duly and validly authorized, executed and delivered by the Company and the
Guarantor.

 

(v)           The issue and sale of the Notes and the Guarantees, the execution,
delivery and performance by the Company and the Guarantor of the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees, the Registration Rights
Agreement and this Agreement, the application of the proceeds from the sale of
the Notes as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum and the consummation of the transactions
contemplated hereby and thereby, will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Company, the Guarantor
or their respective subsidiaries, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement, license, lease or other agreement or
instrument to which the Company, the Guarantor or any of their respective
subsidiaries is a party or by which the Company, the Guarantor or any of their
respective subsidiaries is bound or to which any of the property or assets of
the Company, the Guarantor or any of their respective subsidiaries is subject,
(ii) result in any violation of the provisions of the charter or by-laws (or
similar organizational documents) of the Company, the Guarantor or any

 

7

--------------------------------------------------------------------------------


 

of their respective subsidiaries or (iii) result in any violation of any statute
or any judgment, order, decree, rule or regulation of any court or governmental
agency or body having jurisdiction over the Company, the Guarantor or any of
their respective subsidiaries or any of their properties or assets, except, with
respect to clauses (i) and (iii), conflicts or violations that would not
reasonably be expected to have a Material Adverse Effect.

 

(w)          No consent, approval, authorization or order of, or filing,
registration or qualification with any court or governmental agency or body
having jurisdiction over the Company, the Guarantor or any of their respective
subsidiaries or any of their properties or assets is required for the issue and
sale of the Notes and the Guarantees, the execution, delivery and performance by
the Company and the Guarantor of the Notes, the Guarantees, the Exchange Notes,
the Exchange Guarantees, the Registration Rights Agreement and this Agreement,
the application of the proceeds from the sale of the Notes as described under
“Use of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, except for (A) such as have been, or prior to the Closing Date, will
be, obtained or made, (B) the filing of a registration statement by the Company
with the Commission pursuant to the Securities Act as required by the
Registration Rights Agreement, (C) such consents, approvals, authorizations,
orders, filings, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Notes by the Initial Purchaser, each of which has been obtained and is in
full force and effect and (D) for such consents that, if not obtained, have not
or would not, in the aggregate reasonably be expected to have a Material Adverse
Effect.

 

(x)           The historical financial statements (including the related notes
and supporting schedules) included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum fairly present the information called for in all
material respects and have been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(y)           The unaudited pro forma financial statements included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum include assumptions that provide a reasonable basis for presenting
the significant effects directly attributable to the transactions and events
described therein, the related pro forma adjustments give appropriate effect to
those assumptions, and the pro forma adjustments reflect the proper application
of those adjustments to the historical financial statement amounts in the
unaudited pro forma financial statements included in the Pricing Disclosure
Package and the Offering Memorandum.  The unaudited pro forma financial
statements included in the Pricing Disclosure Package and the Offering
Memorandum comply as to form in all material respects with the applicable
requirements of Regulation S-X under the Securities Act.

 

(z)           Grant Thornton LLP (“Grant Thornton”), who has certified certain
financial statements of the Company and its subsidiaries and predecessor, whose
report is

 

8

--------------------------------------------------------------------------------


 

included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum and who has delivered the initial letter referred to in
Section 7(e) hereof, is an independent public accounting firm with respect to
the Company and its subsidiaries and predecessor as required by the Securities
Act and the rules and regulations thereunder.

 

(aa)         The Company and each of its subsidiaries maintain internal
accounting controls sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles in the United States, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of the Company’s financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, (iv) the
recorded accountability for the Company’s assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum fairly present the information called for in all
material respects and are prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

 

(bb)         (i) The Company and each of its subsidiaries maintain disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act), (ii) such disclosure controls and procedures are designed to
ensure that the information required to be disclosed by the Company and its
subsidiaries in the reports they file or will file or submit under the Exchange
Act is accumulated and communicated to management of the Company and its
subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate and (iii) such disclosure controls
and procedures are effective in all material respects to perform the functions
for which they were established.

 

(cc)         Since the date of the most recent balance sheet of the Company and
its consolidated subsidiaries reviewed or audited by Grant Thornton, (i) the
Company has not been advised of or become aware of (A) any significant
deficiencies in the design or operation of internal controls that could
adversely affect the ability of the Company or any of its subsidiaries to
record, process, summarize and report financial data, or any material weaknesses
in internal controls, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company and each of its subsidiaries; and (ii) there have been
no significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses.

 

(dd)         There is and has been no failure on the part of the Company and any
of the Company’s directors or officers, in their capacities as such, to comply
with any applicable provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith applicable to the
Company.

 

9

--------------------------------------------------------------------------------


 

(ee)         Except as described in the Pricing Disclosure Package and the
Offering Memorandum and except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, (i) none of the Company, the
Guarantor or any of their respective subsidiaries has (A) sustained any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, (B) issued or granted any securities,
(C) incurred any material liability or obligation, direct or contingent, other
than liabilities and obligations that were incurred in the ordinary course of
business, (D) entered into any material transaction not in the ordinary course
of business, or (E) declared or paid any dividend or distribution on its capital
stock or limited liability company interests, as applicable, and (ii) there has
not been any change in the capital stock, partnership or limited liability
company interests, as applicable, or long-term debt of the Company, the
Guarantor or any of their respective subsidiaries or any adverse change, or any
development involving a prospective adverse change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company and its
subsidiaries taken as a whole.

 

(ff)          The Company, the Guarantor and each of their respective
subsidiaries have good and marketable title to, or have valid rights to lease or
otherwise use, all items of real property and good and marketable title to, or
have valid rights to lease or otherwise use, all items of personal property that
are material to the conduct of the respective businesses of the Company, the
Guarantor and each of their respective subsidiaries, in each case free and clear
of all liens, encumbrances and defects, except such liens, encumbrances and
defects (i) as are described in the Pricing Disclosure Package and the Offering
Memorandum, (ii) that do not materially interfere with the use made and proposed
to be made of such property by the Company, the Guarantor or any of their
respective subsidiaries and (iii) would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(gg)         Except as would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Company and its subsidiaries have such
consents, easements, rights-of-way or licenses from any person (collectively,
“rights-of-way”) as are necessary to enable the Company to conduct its business
in the manner described in the Pricing Disclosure Package and the Offering
Memorandum, subject to qualifications as may be set forth in the Pricing
Disclosure Package and the Offering Memorandum.

 

(hh)         The Company and each of its subsidiaries have such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, except for any of the foregoing that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each of
the Company and its subsidiaries have fulfilled and performed all of its
respective obligations with respect to the Permits, and no event has occurred
that allows, or after notice or lapse of time would allow, revocation or
termination thereof or results in any other impairment of the rights of the
holder or any such Permits, except for any of the foregoing that would not
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any of its subsidiaries has received notice

 

10

--------------------------------------------------------------------------------


 

of any revocation or modification of any such Permits or has any reason to
believe that any such Permits will not be renewed in the ordinary course.

 

(ii)           The Company and each of its subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how (including seismic data and other unpatentable or
unpatented proprietary or confidential information, systems or procedures
related to geologic exploration), software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except as would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(jj)           Except as described in the Pricing Disclosure Package and the
Offering Memorandum, there are no legal or governmental proceedings pending to
which the Company or any of its subsidiaries is a party or of which any property
or assets of the Company or any of its subsidiaries is the subject that would,
in the aggregate, reasonably be expected to have a Material Adverse Effect or
would, in the aggregate, reasonably be expected to have a material adverse
effect on the performance of this Agreement or the consummation of the
transactions contemplated hereby; and no such proceedings are threatened or, to
the Company’s and the Guarantor’s knowledge, contemplated by governmental
authorities or others.

 

(kk)         Neither the Company nor any of its subsidiaries is (i) in violation
of its charter or by-laws (or similar organizational documents), (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject, or (iii) in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(ll)           Except as disclosed in the Pricing Disclosure Package and the
Offering Memorandum, the Company and each of its subsidiaries (i) are, and at
all times prior hereto were, in compliance with all laws, regulations,
ordinances, rules, orders, judgments, decrees, permits or other legal
requirements of any governmental authority, including without limitation any
international, foreign, national, state, provincial, regional, or local
authority, relating to pollution, the protection of human health or safety, the
environment, or natural resources, or to use, handling, storage, manufacturing,
transportation, treatment, discharge, disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”)
applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses,
and (ii) have not received notice or otherwise have knowledge of any actual or
alleged violation of Environmental Laws, or of any actual or potential liability
for or other obligation concerning the presence, disposal or release of

 

11

--------------------------------------------------------------------------------


 

hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such non-compliance, violation, liability
or other obligation would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.  Except as described in the Pricing Disclosure
Package and the Offering Memorandum, (x) there are no proceedings that are
pending, or known to be contemplated, against the Company or any of its
subsidiaries under Environmental Laws in which a governmental authority is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (y) the Company, the
Guarantor and their respective subsidiaries are not aware of any issues
regarding compliance with Environmental Laws, including any pending or proposed
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that would reasonably be expected to have a Material Adverse
Effect, and (z) none of the Company, the Guarantor and their respective
subsidiaries anticipates material capital expenditures relating to Environmental
Laws other than those incurred in the ordinary course of business.

 

(mm)      The Company, the Guarantor and each of their respective subsidiaries
have filed all federal, state, local and foreign tax returns required to be
filed through the date hereof, subject to permitted extensions, and have paid
all taxes due, and, except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, there is no tax deficiency that has
been determined adversely to the Company, the Guarantor or any of their
respective subsidiaries, neither the Company nor the Guarantor has knowledge of
any tax deficiencies that have been, or would reasonably be expected to be
asserted against the Company, the Guarantor and each of their respective
subsidiaries, that would, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(nn)         None of the Company, the Guarantor or any of their respective
subsidiaries is, and as of the applicable Closing Date and, after giving effect
to the offer and sale of the Notes and the application of proceeds therefrom as
described under “Use of Proceeds” in each of the Pricing Disclosure Package and
the Offering Memorandum, none of them will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
the rules and regulations of the Commission thereunder.

 

(oo)         Netherland, Sewell & Associates, Inc. (“NSAI”), a reserve engineer
that prepared reserve reports on estimated net proved oil and natural gas
reserves held by the Company and its subsidiaries as of December 31, 2014, was,
as of the date of preparation of such reserve reports, and is, as of the date
hereof, an independent petroleum engineer with respect to the Company.

 

(pp)         The information contained in the Pricing Disclosure Package and the
Offering Memorandum or incorporated by reference therein regarding estimated
proved reserves of the Company and its subsidiaries as of December 31, 2014, is
based upon the reserve reports prepared by NSAI.  Such estimates fairly reflect,
in all material respects, the oil and natural gas reserves of the Company and
its subsidiaries, as of December 31, 2014 and are in accordance, in all material
respects, with Commission rules and guidelines that are currently in effect for
oil and gas producing companies applied on a consistent basis throughout the
period covered.

 

12

--------------------------------------------------------------------------------


 

(qq)         The Company and its affiliates have not taken, directly or
indirectly, any action designed to or that has constituted or that could
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company or the Guarantor in connection with
the offering of the Notes.

 

(rr)           Neither the Company nor any of its subsidiaries nor any director,
officer or employee of the Company or any of its subsidiaries nor, to the
knowledge of the Company and the Guarantor, any agent, affiliate or other person
acting on behalf of the Company, the Guarantor or any of their respective
subsidiaries, has (i) used any Company funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment from Company funds to any
foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offence under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption laws; or (iv) made, offered or requested any unlawful bribe
or other unlawful benefit, including, without limitation, any unlawful rebate,
payoff, influence payment or kickback or other unlawful or improper payment or
benefit.  The Company and its subsidiaries have instituted, maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

 

(ss)          The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the applicable money laundering
statutes of all jurisdictions where the Company or any of its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company and the Guarantor, threatened.

 

(tt)           None of the Company or any of its subsidiaries, nor, to the
knowledge of the Company and the Guarantor, any director, officer, employee,
agent or affiliate of the Company or any of its subsidiaries, nor, to the
knowledge of the Company, any other person associated with or acting on behalf
of the Company or any of its subsidiaries is currently subject to any sanctions
administered or enforced by the U.S. Government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other applicable sanctions authority (collectively, “Sanctions”), nor is the
Company or any subsidiary located, organized or resident in a country or
territory that is the subject of Sanctions, including, without limitation, Cuba,
Burma (Myanmar), Iran, North Korea, Sudan and Syria (each, a “Sanctioned
Country”); and none the Company, the

 

13

--------------------------------------------------------------------------------


 

Guarantor or any of their respective subsidiaries will directly or indirectly
use the proceeds of the offering of the Notes hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person that, at the time of such funding or facilitation, is
the subject of Sanctions, (ii) to fund or facilitate any activities of or
business in any Sanctioned Country or (iii) in any other manner that will result
in a violation by any person (including any person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. For the past two years, none of the Company, the Guarantor or any of
their respective subsidiaries has knowingly engaged in or is now knowingly
engaged in any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions in
violation of such Sanctions or with any Sanctioned Country in violation of such
Sanctions.

 

(uu)         The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Critical Accounting Policies and
Estimates” set forth or incorporated by reference in the Preliminary Offering
Memorandum contained in the Pricing Disclosure Package and the Offering
Memorandum accurately and fully describes (i) the accounting policies that the
Company believes are the most important in the portrayal of the Company’s
financial condition and results of operations and that require management’s most
difficult, subjective or complex judgments (“Critical Accounting Policies”);
(ii) the judgments and uncertainties affecting the application of Critical
Accounting Policies; and (iii) the likelihood that materially different amounts
would be reported under different conditions or using different assumptions and
an explanation thereof.

 

(vv)         There are no contracts or other documents that would be required to
be described in a registration statement filed under the Securities Act or filed
as exhibits to a registration statement of the Company pursuant to Item
601(b)(10) of Regulation S-K that have not been described in the Pricing
Disclosure Package and the Offering Memorandum.  The statements made in the
Pricing Disclosure Package and the Offering Memorandum, insofar as they purport
to constitute summaries of the terms of the contracts and other documents that
are so described, constitute accurate summaries of the terms of such contracts
and documents in all material respects.  None of the Company, the Guarantor or
any of their respective subsidiaries has knowledge that any other party to any
such contract or other document has any intention not to render full performance
as contemplated by the terms thereof.

 

(ww)       No relationship, direct or indirect, that would be required to be
described in a registration statement of the Company pursuant to Item 404 of
Regulation S-K, exists between or among the Company or the Guarantor and their
respective subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or the Guarantor and their
respective subsidiaries, on the other hand, that has not been described in the
Pricing Disclosure Package and the Offering Memorandum.

 

(xx)         No labor disturbance by or dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company or
the Guarantor, is imminent that would reasonably be expected to have a Material
Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

(yy)         The statements incorporated by reference to the Form 10-K in the
Pricing Disclosure Package and the Offering Memorandum under the captions
“Business—Regulation of Environmental and Occupational Safety and Health
Matters,” “Business—Regulation of the Oil and Natural Gas Industry” and “Certain
Relationships and Related Party Transactions,” insofar as they purport to
constitute summaries of the terms of statutes, rules or regulations, legal or
governmental proceedings or contracts and other documents, constitute accurate
summaries of the terms of such statutes, rules and regulations, legal and
governmental proceedings and contracts and other documents in all material
respects.

 

(zz)         None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Notes), will
violate or result in a violation of Section 7 of the Exchange Act, or any
regulation promulgated thereunder, including, without limitation, Regulations T,
U and X of the Board of Governors of the Federal Reserve System.

 

(aaa)      Except as would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect, the Company and each of its subsidiaries carry, or
are covered by, insurance from insurers of recognized financial responsibility
in such amounts and covering such risks as is reasonably adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses in
similar industries.  All policies of insurance of the Company, the Guarantor and
their respective subsidiaries are in full force and effect; the Company, the
Guarantor and each of their respective subsidiaries are in compliance with the
terms of such policies in all material respects; and none of the Company, the
Guarantor or any of their respective subsidiaries has received notice from any
insurer or agent of such insurer that capital improvements or other expenditures
are required or necessary to be made in order to continue such insurance; there
are no claims by the Company, the Guarantor or any of their respective
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and none of the Company, the Guarantor nor any of their respective subsidiaries
has been notified in writing that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not reasonably be expected to have a Material Adverse Effect.

 

(bbb)      The Company has not taken any action or omitted to take any action
(such as issuing any press release relating to any Notes without an appropriate
legend) that may result in the loss by the Initial Purchaser of the ability to
rely on any stabilization safe harbor provided by the Financial Services
Authority under the Financial Services and Markets Act 2000 (the “FSMA”).

 

(ccc)       Except, in each case, for any such matter as would not reasonably be
expected to have a Material Adverse Effect, (i) each “employee benefit plan”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) for which the Company or any member of its
“Controlled Group” (defined as any organization which is a member of a
controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each a “Plan”) has been maintained in material compliance with its terms and
with the

 

15

--------------------------------------------------------------------------------


 

requirements of all applicable statutes, rules and regulations including ERISA
and the Code; (ii) no prohibited transaction, within the meaning of Section 406
of ERISA or Section 4975 of the Code, has occurred with respect to any Plan,
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) with respect to each Plan subject to Title IV of ERISA, (A) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur, excluding any reportable event for which a
waiver could apply, (B) the Company and, to the Company’s and the Guarantor’s
knowledge, each member of the Controlled Group have fulfilled their obligations
under the minimum funding standards of the Code with respect to each such Plan
and (C) neither the Company nor any member of its Controlled Group has incurred,
or reasonably expects to incur, any material liability under Title IV of ERISA
(other than contributions to the Plan or premiums to the Pension Benefit
Guaranty Corporation in the ordinary course and without default) in respect of a
Plan (including a “multiemployer plan,” within the meaning of
Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended to be
qualified under Section 401(a) of the Code is the subject of a favorable
determination or opinion letter from the Internal Revenue Service to the effect
that it is so qualified, and nothing has occurred, whether by action or by
failure to act, which would reasonably be expected to cause the loss of such
qualification.

 

(ddd)      No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such subsidiary’s capital stock or other ownership interests,
from repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in the
Pricing Disclosure Package and the Offering Memorandum.

 

(eee)       The statistical and market-related data included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum are
based on or derived from sources that the Company believes to be reliable in all
material respects.

 

(fff)        Except as described in the Pricing Disclosure Package, there are no
contracts, agreements or understandings between the Company, the Guarantor and
any person granting such person the right to require the Company or the
Guarantor to file a registration statement under the Securities Act with respect
to any securities of the Company or the Guarantor (other than the Registration
Rights Agreement) owned or to be owned by such person or to require the Company
or the Guarantor to include such securities in the securities registered
pursuant to the Registration Rights Agreement or in any securities being
registered pursuant to any other registration statement filed by the Company or
the Guarantor under the Securities Act.

 

(ggg)       Neither the Company nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that could give rise to a valid claim against any of them or the Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Notes.

 

(hhh)      Neither the Company nor any of its subsidiaries is in violation of or
has received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wage and hour laws, nor any state law precluding the
denial of credit due to the neighborhood in which a

 

16

--------------------------------------------------------------------------------


 

property is situated, the violation of any of which could reasonably be expected
to have a Material Adverse Effect.

 

(iii)          The statements set forth or incorporated by reference in each of
the Pricing Disclosure Package and the Offering Memorandum under the caption
“Description of Notes,” insofar as they purport to constitute a summary of the
terms of the Notes and the Guarantees, and under the captions “Certain U.S.
Federal Income Tax Considerations,” “Certain Relationships and Related Party
Transactions,” “Description of Other Indebtedness—Revolving Credit Facility” and
“Plan of Distribution,” insofar as they purport to summarize the provisions of
the laws and documents referred to therein, are accurate summaries in all
material respects.

 

Any certificate signed by any officer of the Company or the Guarantor and
delivered to the Initial Purchaser or counsel for the Initial Purchaser in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or the Guarantor, jointly and severally, as to matters
covered thereby, to the Initial Purchaser.

 

3.             Purchase of the Notes by the Initial Purchaser, Agreements to
Sell, Purchase and Resell.

 

(a)           The Company and the Guarantor jointly and severally hereby agree,
on the basis of the representations, warranties, covenants and agreements of the
Initial Purchaser contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchaser and, upon the basis
of the representations, warranties and agreements of the Company and the
Guarantor herein contained and subject to all the terms and conditions set forth
herein, the Initial Purchaser agrees to purchase from the Company, at a purchase
price of 98.25% of the principal amount thereof, the total principal amount of
Notes set forth in Schedule I hereto.  The Company and the Guarantor shall not
be obligated to deliver any of the securities to be delivered hereunder except
upon payment for all of the securities to be purchased as provided herein.

 

(b)           The Initial Purchaser hereby represents and warrants to the
Company that it will offer the Notes for sale upon the terms and conditions set
forth in this Agreement and in the Pricing Disclosure Package.  The Initial
Purchaser hereby represents and warrants to, and agrees with, the Company, on
the basis of the representations, warranties and agreements of the Company and
the Guarantor, that it: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) in connection with the Exempt
Resales, will solicit offers to buy the Notes only from, and will offer to sell
the Notes only to, the Eligible Purchasers in accordance with this Agreement and
on the terms contemplated by the Pricing Disclosure Package; and (iii) will not
engage in any directed selling efforts within the meaning of Rule 902 under the
Securities Act, in connection with the offering of the Notes.  The Initial
Purchaser has advised the Company that it will offer the Notes to Eligible
Purchasers at a price initially equal to 99.25% of the principal amount thereof,
plus accrued interest, if any, from the date of issuance of the Notes.  Such
price may be changed by the Initial Purchaser at any time without notice.

 

(c)           The Initial Purchaser has not nor, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Notes, will
not, use, authorize use of,

 

17

--------------------------------------------------------------------------------


 

refer to or distribute any material in connection with the offering and sale of
the Notes other than (i) the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum, (ii) any written communication
that contains either (x) no “issuer information” (as defined in
Rule 433(h)(2) under the Securities Act) or (y) “issuer information” that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum or any Free Writing Offering Document listed on Schedule IV
hereto, (iii) the Free Writing Offering Documents listed on Schedule IV hereto,
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in writing or (v) any written communication relating to or that
contains the terms of the Notes and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum.

 

The Initial Purchaser understands that the Company and, for purposes of the
opinions to be delivered to the Initial Purchaser pursuant to Sections 7(c) and
7(d) hereof, counsel to the Company and counsel to the Initial Purchaser, will
rely upon the accuracy and truth of the foregoing representations, warranties
and agreements, and the Initial Purchaser hereby consents to such reliance.

 

4.             Delivery of the Notes and Payment Therefor.  Delivery to the
Initial Purchaser of and payment for the Notes shall be made at the office of
Latham & Watkins LLP, 811 Main Street, Suite 3700, Houston, TX, 77002, at 10:00
A.M., New York City time, on 9:00, 2015 (the “Closing Date”).  The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchaser and the Company.

 

The Notes will be delivered to the Initial Purchaser through the facilities of
The Depository Trust Company (“DTC”), against payment to the Company by or on
behalf of the Initial Purchaser of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchaser at DTC.  The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC.  The Global Notes will
be delivered at the closing to the Trustee as custodian for DTC.

 

5.             Agreements of the Company and the Guarantor.  The Company and the
Guarantor, jointly and severally, agree with the Initial Purchaser as follows:

 

(a)           The Company and the Guarantor will furnish to the Initial
Purchaser, without charge, within one business day of the date of the Offering
Memorandum, such number of copies of the Offering Memorandum as may then be
amended or supplemented as it may reasonably request.

 

(b)           The Company and the Guarantor will prepare the Offering Memorandum
in a form approved by the Initial Purchaser and will not make any amendment or
supplement to the Pricing Disclosure Package or to the Offering Memorandum of
which the Initial Purchaser shall not previously have been advised or to which
it shall reasonably object after being so advised.

 

18

--------------------------------------------------------------------------------


 

(c)           The Company and the Guarantor consent to the use of the Pricing
Disclosure Package and the Offering Memorandum in accordance with the securities
or Blue Sky laws of the jurisdictions in which the Notes are offered by the
Initial Purchaser and by all dealers to whom Notes may be sold, in connection
with the offering and sale of the Notes.

 

(d)           If, at any time prior to completion of the distribution of the
Notes by the Initial Purchaser to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company or the Guarantor
or in the opinion of counsel for the Initial Purchaser, should be set forth in
the Pricing Disclosure Package or the Offering Memorandum so that the Pricing
Disclosure Package or the Offering Memorandum, as then amended or supplemented,
does not include any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or if it is
necessary to supplement or amend the Pricing Disclosure Package or the Offering
Memorandum in order to comply with any law, the Company and the Guarantor will
forthwith prepare an appropriate supplement or amendment thereto, and will
expeditiously furnish to the Initial Purchaser and dealers a reasonable number
of copies thereof.

 

(e)           Neither the Company nor the Guarantor will make any offer to sell
or solicitation of an offer to buy the Notes that would constitute a Free
Writing Offering Document without the prior consent of the Initial Purchaser,
which consent shall not be unreasonably withheld or delayed.  If at any time
following issuance of a Free Writing Offering Document any event occurred or
occurs as a result of which such Free Writing Offering Document conflicts with
the information in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or, when taken together with the information
in the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, includes an untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances then prevailing, not misleading, as promptly as
practicable after becoming aware thereof, the Company will give notice thereof
to the Initial Purchaser and, if requested by the Initial Purchaser, will
prepare and furnish without charge to the Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

 

(f)            Promptly from time to time to take such action as the Initial
Purchaser may reasonably request to qualify the Notes for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchaser may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

 

(g)           For a period commencing on the date hereof and ending on the 90th
day after the date of the Offering Memorandum, the Company and the Guarantor
agree not to, directly or indirectly, (i) offer for sale, sell, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
would be expected to, result in the disposition by any person at

 

19

--------------------------------------------------------------------------------


 

any time in the future of) any debt securities of the Company substantially
similar to the Notes or securities convertible into or exchangeable for such
debt securities of the Company, or sell or grant options, rights or warrants
with respect to such debt securities of the Company or securities convertible
into or exchangeable for such debt securities of the Company, (ii) enter into
any swap or other derivatives transaction that transfers to another, in whole or
in part, any of the economic benefits or risks of ownership of such debt
securities of the Company, whether any such transaction described in clause
(i) or (ii) above is to be settled by delivery of debt securities of the Company
or other securities, in cash or otherwise, (iii) file or cause to be filed a
registration statement, including any amendments (other than in connection with
the Registration Statement on Form S-4 filed by the Company on June 19, 2015),
with respect to the registration of debt securities of the Company substantially
similar to the Notes or securities convertible, exercisable or exchangeable into
such debt securities of the Company or (iv) publicly announce an offering of any
debt securities of the Company substantially similar to the Notes or securities
convertible or exchangeable into such debt securities, in each case without the
prior written consent of Goldman, except in exchange for the Exchange Notes and
the Exchange Guarantees in connection with the Exchange Offer.

 

(h)           So long as any of the Notes are outstanding, the Company and the
Guarantor will furnish at their expense to the Initial Purchaser, and, upon
request, to the holders of the Notes and prospective purchasers of the Notes the
information required by Rule 144A(d)(4) under the Securities Act (if any).

 

(i)            The Company and the Guarantor will apply the net proceeds from
the sale of the Notes to be sold by it hereunder substantially in accordance
with the description set forth in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Use of Proceeds.”

 

(j)            The Company, the Guarantor and their respective affiliates will
not take, directly or indirectly, any action designed to or that has constituted
or that reasonably could be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantor in
connection with the offering of the Notes.

 

(k)           The Company and the Guarantor will use their best efforts to
permit the Notes to be eligible for clearance and settlement through DTC.

 

(l)            Each of the Company and the Guarantor will not, and will not
permit any of their respective affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Notes that have been acquired by any of
them, except for Notes purchased by the Company, the Guarantor or any of their
respective affiliates and resold in a transaction registered under the
Securities Act.

 

(m)          The Company and the Guarantor agree not to sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would be integrated with the sale of the
Notes in a manner that would require the registration under the Securities Act
of the sale to the Initial Purchaser or the Eligible Purchasers of the Notes.

 

20

--------------------------------------------------------------------------------


 

(n)           In connection with any offer or sale of the Notes, the Company and
the Guarantor will not engage, and will cause their respective affiliates and
any person acting on their behalf (other than, in any case, the Initial
Purchaser and any of its affiliates, as to whom the Company and the Guarantor
make no covenant) not to engage (i) in any form of general solicitation or
general advertising (within the meaning of Regulation D of the Securities Act), 
or any public offering within the meaning of Section 4(a)(2) of the Securities
Act in connection with any offer or sale of the Notes and/or (ii) in any
directed selling effort with respect to the Notes within the meaning of
Regulation S under the Securities Act, and to comply with the offering
restrictions requirement of Regulation S of the Securities Act.

 

(o)           The Company and the Guarantor agree to comply with all the terms
and conditions of the Registration Rights Agreement and all agreements set forth
in the representation letters of the Company and the Guarantor to DTC relating
to the approval of the Notes by DTC for “book entry” transfer.

 

(p)           The Company and the Guarantor will do and perform all things
required or necessary to be done and performed under this Agreement by them
prior to the Closing Date, and to satisfy all conditions precedent to the
Initial Purchaser’s obligations hereunder to purchase the Notes.

 

6.             Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company and the
Guarantor, jointly and severally, agree, to pay all expenses, costs, fees and
taxes incident to and in connection with: (a) the preparation, printing, filing
and distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum (including, without limitation, financial
statements and exhibits and one or more versions of the Preliminary Offering
Memorandum and the Offering Memorandum for distribution in Canada, including in
the form of a Canadian “wrapper” (including related fees and expenses of
Canadian counsel to the Initial Purchaser)) and all amendments and supplements
thereto (including the fees, disbursements and expenses of the Company’s and the
Guarantor’s accountants and counsel, but not, however, legal fees and expenses
of the Initial Purchaser’s counsel incurred in connection therewith); (b) the
preparation, printing (including, without limitation, word processing and
duplication costs) and delivery of this Agreement, the Registration Rights
Agreement, all Blue Sky memoranda and all other agreements, memoranda,
correspondence and other documents printed and delivered in connection therewith
and with the Exempt Resales (but not, however, legal fees and expenses of the
Initial Purchaser’s counsel incurred in connection with any of the foregoing
other than fees of such counsel plus reasonable disbursements incurred in
connection with the preparation, printing and delivery of such Blue Sky
memoranda); (c) the issuance and delivery by the Company of the Notes and by the
Guarantor of the Guarantees and any taxes payable in connection therewith;
(d) the qualification of the Notes and Exchange Notes for offer and sale under
the securities or Blue Sky laws of the several states and any foreign
jurisdictions as the Initial Purchaser may designate (including, without
limitation, the reasonable fees and disbursements of the Initial Purchaser’s
counsel relating to such registration or qualification); (e) the furnishing of
such copies of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum, and all amendments and supplements thereto,
as may be reasonably requested for use in connection with the Exempt Resales;
(f) the preparation of certificates for the Notes (including, without
limitation, printing and engraving thereof); (g) the approval of the Notes by

 

21

--------------------------------------------------------------------------------


 

DTC for “book-entry” transfer (including fees and expenses of counsel for the
Initial Purchaser reasonably incurred therewith); (h) the rating of the Notes
and the Exchange Notes; (i) the obligations of the Trustee, any agent of the
Trustee and the counsel for the Trustee in connection with the Indenture, the
Notes, the Guarantees, the Exchange Notes and the Exchange Guarantees; (j) the
performance by the Company and the Guarantor of their other obligations under
this Agreement; and (k) all travel expenses (provided that the Company and the
Guarantor shall only be required to pay 50% of expenses related to chartered
aircraft) of the Initial Purchaser and the Company’s officers and employees and
any other expenses of the Initial Purchaser and the Company in connection with
attending or hosting meetings with prospective purchasers of the Notes, and
expenses associated with any electronic road show.

 

7.             Conditions to Initial Purchaser’s Obligations.  The obligations
of the Initial Purchaser hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
and the Guarantor contained herein, to the performance by the Company and the
Guarantor of their respective obligations hereunder, and to each of the
following additional terms and conditions:

 

(a)           The Initial Purchaser shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Pricing Disclosure Package,
any Free Writing Offering Document or the Offering Memorandum, or any amendment
or supplement thereto, contains an untrue statement of a fact which, in the
opinion of Latham & Watkins LLP, counsel to the Initial Purchaser, is material
or omits to state a fact which, in the opinion of such counsel, is material and
is necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading.

 

(b)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture, the Pricing Disclosure Package and the Offering Memorandum, and
all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Initial Purchaser, and the Company and the Guarantor shall have
furnished to such counsel all documents and information that they may reasonably
request to enable them to pass upon such matters.

 

(c)           Vinson & Elkins LLP shall have furnished to the Initial Purchaser
its written opinion, as counsel to the Company and the Guarantor, addressed to
the Initial Purchaser and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser, substantially in the form of
Exhibit A hereto.

 

(d)           The Initial Purchaser shall have received from Latham & Watkins
LLP, counsel for the Initial Purchaser, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Notes, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchaser may reasonably require, and the Company
shall have furnished to such counsel such documents and information as such
counsel reasonably requests for the purpose of enabling them to pass upon such
matters.

 

22

--------------------------------------------------------------------------------


 

(e)           At the time of execution of this Agreement, the Initial Purchaser
shall have received from Grant Thornton a letter, in form and substance
satisfactory to the Initial Purchaser, addressed to the Initial Purchaser and
dated the date hereof (i) confirming that they are independent public
accountants with respect to the Company and its subsidiaries within the meaning
of the Securities Act and the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

 

(f)            With respect to the letter of Grant Thornton referred to in the
preceding paragraph and delivered to the Initial Purchaser concurrently with the
execution of this Agreement (the “initial letter”), the Company shall have
furnished to the Initial Purchaser a “bring-down letter” of such accountants,
addressed to the Initial Purchaser and dated the Closing Date (i) confirming
that they are independent public accountants with respect to the Company and its
subsidiaries within the meaning of the Securities Act and the applicable
rules and regulations adopted by the Commission and the Public Company
Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Memorandum, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter and (iii) confirming in all material respects the conclusions
and findings set forth in the initial letter.

 

(g)           (i) None of the Company, the Guarantor or any of their respective
subsidiaries shall have sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, or (ii) since such date, there shall not have been any change
in the capital stock or long-term debt of the Company, the Guarantor or any of
their respective subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company, the Guarantor and their respective subsidiaries, taken
as a whole, the effect of which, in any such case described in clause (i) or
(ii), is, individually or in the aggregate, in the judgment of Goldman, so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering, sale or the delivery of the Notes being delivered on the Closing
Date on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Offering Memorandum.

 

23

--------------------------------------------------------------------------------


 

(h)           At the time of execution of this Agreement, the Initial Purchaser
shall have received from NSAI an initial letter (the “initial expert letter”),
in form and substance satisfactory to the Initial Purchaser, addressed to the
Initial Purchaser and dated the date hereof and a subsequent letter dated as of
the Closing Date, which such letter shall cover the period from any initial
expert letter to the Closing Date, stating the conclusions and findings of such
firm with respect to the reserve and other operational information and other
matters as is customary to initial purchasers in connection with similar
transactions.

 

(i)            The Company and the Guarantor shall have furnished or caused to
be furnished to the Initial Purchaser, dated as of the Closing Date, a
certificate of the Chief Executive Officer and Chief Financial Officer of the
Company and the Guarantor, or other officers satisfactory to the Initial
Purchaser, as to such matters as the Initial Purchaser may reasonably request,
including, without limitation, a statement:

 

(i)            That the representations, warranties and agreements of the
Company and the Guarantor in Section 2 are true and correct on and as of the
Closing Date, and the Company has complied with all its agreements contained
herein and satisfied all the conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date;

 

(ii)           That they have examined the Pricing Disclosure Package and the
Offering Memorandum, and, in their opinion, (A) the Pricing Disclosure Package,
as of the Applicable Time, and the Offering Memorandum, as of its date and as of
the Closing Date, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum; and

 

(iii)          To the effect of Section 7(g) (provided that no representation
with respect to the judgment of Goldman need be made) and Section 7(j).

 

(j)            Subsequent to the earlier of the Applicable Time and the
execution and delivery of this Agreement there shall not have occurred any of
the following: (i) downgrading shall have occurred in the rating accorded the
Company’s debt securities by any “nationally recognized statistical rating
organization,” as that term is used by the Commission in Section 15E under the
Exchange Act, or (ii) such organization shall have publicly announced that it
has under surveillance or review, with possible negative implications, its
rating of any of the Company’s debt securities.

 

(k)           The Notes shall be eligible for clearance and settlement through
DTC.

 

(l)            The Company and the Guarantor shall have executed and delivered
the Registration Rights Agreement, and the Initial Purchaser shall have received
an original copy thereof, duly executed by the Company and the Guarantor.

 

24

--------------------------------------------------------------------------------


 

(m)          Subsequent to the earlier of the Applicable Time and the execution
and delivery of this Agreement there shall not have occurred any of the
following: (i) (A) trading in securities generally on any securities exchange
that has registered with the Commission under Section 6 of the Exchange Act
(including the New York Stock Exchange, The NASDAQ Global Select Market, The
NASDAQ Global Market or The NASDAQ Capital Market), or (B) trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the Commission, by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), or any other calamity
or crisis either within or outside the United States, in each case, as to make
it, in the judgment of Goldman, impracticable or inadvisable to proceed with the
offering, sale or delivery of the Notes being delivered on the Closing Date on
the terms and in the manner contemplated in the Offering Memorandum or that, in
the judgment of Goldman, could materially and adversely affect the financial
markets or the markets for the Notes and other debt securities.

 

(n)           On or prior to the Closing Date, the Company and the Guarantor
shall have furnished to the Initial Purchaser such further certificates and
documents as the Initial Purchaser may reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.

 

8.             Indemnification and Contribution.

 

(a)           The Company and the Guarantor, hereby agree, jointly and
severally, to indemnify and hold harmless the Initial Purchaser, its affiliates,
directors, officers and employees and each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of Notes), to which that Initial Purchaser, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum or in any amendment or supplement thereto, (B) in any
Blue Sky application or other document prepared or executed by the Company or
the Guarantor (or based upon any written information furnished by the Company or
the Guarantor) specifically for the purpose of qualifying any or all of the

 

25

--------------------------------------------------------------------------------


 

Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) in any materials or information provided to investors by,
or with the approval of, the Company or the Guarantor in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse the Initial Purchaser and each such affiliate, director,
officer, employee or controlling person promptly upon demand for any legal or
other expenses reasonably incurred by that Initial Purchaser, affiliate,
director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company and the Guarantor shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company by the Initial
Purchaser specifically for inclusion therein, which information consists solely
of the information specified in Section 8(e).  The foregoing indemnity agreement
is in addition to any liability that the Company or the Guarantor may otherwise
have to the Initial Purchaser or to any affiliate, director, officer, employee
or controlling person of the Initial Purchaser.

 

(b)           The Initial Purchaser hereby agrees to indemnify and hold harmless
the Company, the Guarantor, their respective officers and employees, each of
their respective directors, and each person, if any, who controls the Company or
the Guarantor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Company, the Guarantor or any such director, officer, employee or controlling
person may become subject, under the Securities Act or otherwise, insofar as
such loss, claim, damage, liability or action arises out of, or is based upon,
(i) any untrue statement or alleged untrue statement of a material fact
contained (A) in any Free Writing Offering Document, the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto, (B) in any Blue Sky Application, or (C) in any
Marketing Materials, or (ii) the omission or alleged omission to state in any
Free Writing Offering Document, the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, but in each case
only to the extent that the untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information concerning such Initial Purchaser furnished to the Company
by the Initial Purchaser specifically for inclusion therein, which information
is limited to the information set

 

26

--------------------------------------------------------------------------------


 

forth in Section 8(e).  The foregoing indemnity agreement is in addition to any
liability that the Initial Purchaser may otherwise have to the Company, the
Guarantor or any such director, officer, employee or controlling person.

 

(c)           Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under paragraphs (a) or (b) above except to the
extent it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure and; provided, further, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have to an indemnified party otherwise than under paragraphs (a) or
(b) above.  If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the Initial Purchaser shall have the right to employ counsel to
represent the Initial Purchaser and its respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchaser
against the Company or the Guarantor under this Section 8, if (i) the Company,
the Guarantor and the Initial Purchaser shall have so mutually agreed; (ii) the
Company and the Guarantor have failed within a reasonable time to retain counsel
reasonably satisfactory to the Initial Purchaser; (iii) the Initial Purchaser
and its respective directors, officers, employees and controlling persons shall
have reasonably concluded, based on the advice of counsel, that there may be
legal defenses available to them that are different from or in addition to those
available to the Company and the Guarantor; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Initial
Purchaser or its respective directors, officers, employees or controlling
persons, on the one hand, and the Company and the Guarantor, on the other hand,
and representation of both sets of parties by the same counsel would present a
conflict due to actual or potential differing interests between them, and in any
such event the fees and expenses of such separate counsel shall be paid by the
Company and the Guarantor and the Company and the Guarantor shall no longer have
the right to assume the defense of any such claim or action.  No indemnifying
party shall (x) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably withheld), settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include a statement as to, or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party, or (y) be liable for
any settlement of any such action effected without its written consent (which
consent shall not be

 

27

--------------------------------------------------------------------------------


 

unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or
judgment.  Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 8(a) or
(b) hereof, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than 60 days after receipt by such indemnifying
party of the aforesaid request and (ii) such indemnifying party shall not have
reimbursed the indemnified party in accordance with such request or disputed in
good faith the indemnified party’s entitlement to such reimbursement prior to
the date of such settlement.

 

(d)           If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company and the Guarantor, on the one hand, and the Initial
Purchaser, on the other, from the offering of the Notes, or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantor, on the one hand, and the Initial Purchaser, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations.  The relative benefits received by the Company and the
Guarantor, on the one hand, and the Initial Purchaser, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantor, on the
one hand, and the total discounts and commissions received by the Initial
Purchaser with respect to the Notes purchased under this Agreement, on the other
hand, bear to the total gross proceeds from the offering of the Notes under this
Agreement as set forth on the cover page of the Offering Memorandum.  The
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company, the Guarantor, or
the Initial Purchaser, the intent of the parties and their relative knowledge,
access to information and opportunity to correct or prevent such statement or
omission.  For purposes of the preceding two sentences, the net proceeds deemed
to be received by the Company shall be deemed to be also for the benefit of the
Guarantor, and information supplied by the Company shall also be deemed to have
been supplied by the Guarantor.  The Company, the Guarantor, and the Initial
Purchaser agree that it would not be just and equitable if contributions
pursuant to this Section 8(d) were to be determined by pro rata allocation (even
if the Initial Purchaser was treated as one entity for such purpose) or by any
other method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this Section 8(d) shall be deemed to include, for
purposes of this Section 8(d), any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or

 

28

--------------------------------------------------------------------------------


 

defending any such action or claim.  Notwithstanding the provisions of this
Section 8(d), no Initial Purchaser shall be required to contribute any amount in
excess of the amount by which the net proceeds from the sale to Eligible
Purchasers of the Notes initially purchased by it exceeds the amount of any
damages that such Initial Purchaser has otherwise paid or become liable to pay
by reason of any untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

(e)           The Initial Purchaser confirms and the Company and the Guarantor
acknowledge and agree that the statements with respect to the offering of the
Notes by the Initial Purchaser set forth in the paragraphs set forth in “Plan of
Distribution—Over-Allotment and Stabilizing and Syndicate Covering Transactions”
in the Pricing Disclosure Package and the Offering Memorandum are correct and
constitute the only information concerning such Initial Purchaser furnished in
writing to the Company or the Guarantor by the Initial Purchaser specifically
for inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum or in any amendment or supplement thereto or
in any Blue Sky Application or in any Marketing Materials.

 

9.             Reimbursement of Initial Purchaser’s Expenses.  If (a) the
Company for any reason fails to tender the Notes for delivery to the Initial
Purchaser, or (b) the Initial Purchaser declines to purchase the Notes for any
reason permitted under this Agreement, the Company and the Guarantor shall
reimburse the Initial Purchaser for all reasonable out-of-pocket expenses
(including fees and disbursements of counsel for the Initial Purchaser) incurred
by the Initial Purchaser in connection with this Agreement and the proposed
purchase of the Notes, and upon demand the Company and the Guarantor shall pay
the full amount thereof to the Initial Purchaser.

 

10.          Notices, etc.  All statements, requests, notices and agreements
hereunder shall be in writing, and:

 

(a)           if to the Initial Purchaser, shall be delivered or sent by hand
delivery, mail, overnight courier or facsimile transmission to Goldman, Sachs &
Co., 200 West Street, New York, New York  10282, Attention:  Registration
Department;

 

(b)           if to the Company or the Guarantor, shall be delivered or sent by
mail, telex, overnight courier or facsimile transmission to RSP Permian, Inc.,
3141 Hood Street, Suite 500, Dallas, Texas, 75219, Attention: James E. Mutrie,
Vice President and General Counsel (Fax: (214) 252-2750), with a copy to Vinson
& Elkins LLP, 1001 Fannin, Suite 2500, Houston, Texas 75002, Attention: Douglas
E. McWilliams (Fax: (713) 615-5725);

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.  The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made by the Initial Purchaser.

 

11.          Persons Entitled to Benefit of Agreement.  This Agreement shall
inure to the benefit of and be binding upon the Initial Purchaser, the Company,
the Guarantor and their

 

29

--------------------------------------------------------------------------------


 

respective successors.  This Agreement and the terms and provisions hereof are
for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company and the Guarantor
contained in this Agreement shall also be deemed to be for the benefit of
affiliates, directors, officers and employees of the Initial Purchaser and each
person or persons, if any, controlling the Initial Purchaser within the meaning
of Section 15 of the Securities Act.  Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 13, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

 

12.          Survival.  The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantor and the
Initial Purchaser contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
any of them or any person controlling any of them.

 

13.          Definition of the Terms “Business Day”, “Affiliate”, and
“Subsidiary.” For purposes of this Agreement, (a) “business day” means any day
on which the New York Stock Exchange, Inc. is open for trading, and (b)
“affiliate” and “subsidiary” have the meanings set forth in Rule 405 under the
Securities Act.

 

14.          Governing Law & Venue.  This Agreement and any claim, controversy
or dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  The Company,
the Guarantor and the Initial Purchaser agree that any suit, action or
proceeding arising out of or based upon this Agreement or the transactions
contemplated hereby may be instituted in any State or U.S. federal court in The
City of New York and County of New York, and waives any objection that such
party may now or hereafter have to the laying of venue of any such proceeding,
and irrevocably submits to the exclusive jurisdiction of such courts in any
suit, action or proceeding.

 

15.          Waiver of Jury Trial.  Each of the Company and the Initial
Purchaser hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

16.          No Fiduciary Duty.  The Company and the Guarantor acknowledge and
agree that in connection with this offering, or any other services the Initial
Purchaser may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchaser: (a) no fiduciary or agency relationship between the Company, the
Guarantor and any other person, on the one hand, and the Initial Purchaser, on
the other, exists; (b) the Initial Purchaser is not acting as advisors, expert
or otherwise, to the Company or the Guarantor, including, without limitation,
with respect to the determination of the purchase price of the Notes, and such
relationship between the Company and the Guarantor, on the one hand, and the
Initial Purchaser, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchaser may have to the Company and the Guarantor shall be limited to those
duties and obligations specifically stated herein; (d)

 

30

--------------------------------------------------------------------------------


 

the Initial Purchaser and its respective affiliates may have interests that
differ from those of the Company and the Guarantor; and (e) the Company and the
Guarantor have consulted their own legal and financial advisors to the extent
they deemed appropriate.  The Company and the Guarantor hereby waive any claims
that the Company and the Guarantor may have against the Initial Purchaser with
respect to any breach of fiduciary duty in connection with the Notes.

 

17.          Counterparts.  This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

 

18.          Headings.  The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

31

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement among the Company, the
Guarantor, and the Initial Purchaser, please indicate your acceptance in the
space provided for that purpose below.

 

 

Very truly yours,

 

 

 

RSP PERMIAN, INC.

 

 

 

 

By

/s/ James E. Mutrie

 

 

Name: James E. Mutrie

 

 

Title: General Counsel and Vice President

 

 

 

 

RSP PERMIAN, L.L.C.

 

 

 

 

By

/s/ James E. Mutrie

 

 

Name: James E. Mutrie

 

 

Title: General Counsel and Vice President

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

By

/s/ Michael Hickey

 

 

Name: Michael Hickey

 

 

Title: Managing Director

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

 

 

Principal

 

 

 

Amount of

 

 

 

Notes

 

 

 

to be

 

Initial Purchaser

 

Purchased

 

Goldman, Sachs & Co.

 

$

200,000,000

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LIST OF GUARANTORS

 

1.              RSP PERMIAN, L.L.C.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

[g169193ke09i001.jpg]

 

RSP Permian, Inc.

 

$200,000,000 6.625% Senior Notes due 2022

 

August 5, 2015

 

Term Sheet

 

Term Sheet dated August 5, 2015 to the Preliminary Offering Memorandum dated
August 5, 2015 of RSP Permian, Inc.  This Term Sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum.  The information
in this Term Sheet supplements the Preliminary Offering Memorandum and
supersedes the information in the Preliminary Offering Memorandum to the extent
it is inconsistent with the information in the Preliminary Offering Memorandum. 
Capitalized terms used in this Term Sheet but not defined have the meanings
given them in the Preliminary Offering Memorandum.

 

 

 

 

 

 

 

Issuer

 

RSP Permian, Inc.

 

 

 

Title of Securities

 

6.625% Senior Notes due 2022 (the “Notes”)

 

 

 

Aggregate Principal Amount

 

$200,000,000

 

 

 

Net Proceeds

 

$196,147,500

 

 

 

Distribution

 

144A/Regulation S with Registration Rights

 

 

 

Maturity Date

 

October 1, 2022

 

 

 

Issue Price

 

99.250%, plus accrued and unpaid interest from April 1, 2015

 

 

 

Coupon

 

6.625%

 

 

 

Yield to Worst

 

6.7571%

 

 

 

Benchmark Treasury

 

2.000% due July 31, 2022

 

 

 

Spread to Benchmark Treasury

 

475 basis points

 

 

 

Interest Payment Dates

 

April 1 and October 1 of each year, beginning on October 1, 2015 for the notes
offered hereby

 

 

 

Ratings*

 

B3 (Moody’s)/ B- (S&P)

 

 

 

Trade Date

 

August 5, 2015

 

 

 

Settlement Date

 

August 10, 2015 (T+3)

 

 

 

Make-Whole Redemption

 

Make-whole redemption at Treasury Rate + 50 basis points prior to October 1,
2017

 

--------------------------------------------------------------------------------


 

Optional Redemption

 

On or after October 1, 2017 at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the Notes redeemed during the twelve-month period indicated beginning on
October 1 of the years indicated below:

 

 

 

 

 

 

 

 

Year

 

Price

 

 

 

 

 

 

 

 

 

2017

 

104.969

%

 

 

 

 

 

 

 

 

2018

 

103.313

%

 

 

 

 

 

 

 

 

2019

 

101.656

%

 

 

 

 

 

 

 

 

2020 and thereafter

 

100.000

%

 

 

 

Equity Clawback

 

Up to 35% at 106.625% prior to October 1, 2017

 

 

 

Change of Control

 

101% plus accrued and unpaid interest

 

 

 

Sole Book-Running Manager

 

Goldman, Sachs & Co.

 

 

 

CUSIP Numbers

 

Rule 144A: 74978Q AC9
Regulation S: U7502M AB2

 

 

 

ISIN Numbers

 

Rule 144A: US74978QAC96
Regulation S: USU7502MAB29

 

 

 

Denominations

 

Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

 

--------------------------------------------------------------------------------

*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

--------------------------------------------------------------------------------

 

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memoranudm. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

 

[Any disclaimers or notices that may appear on this Term Sheet below the text of
this legend are not applicable to this Term Sheet and should be disregarded.
Such disclaimers may have been electronically generated as a result of this Term
Sheet having been sent via, or posted on, Bloomberg or another electronic mail
system.]

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

A.            None.

 

B.            None.

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

LIST OF SUBSIDIARIES

 

1.              RSP Permian, L.L.C.

 

2.              LPLS, L.L.C.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Vinson & Elkins LLP shall have furnished to the Initial Purchaser its written
opinion, as counsel to the Company, addressed to the Initial Purchaser and dated
the Delivery Date, in form and substance reasonably satisfactory to the Initial
Purchaser, to the effect that:

 

(i)            The Company is validly existing as a corporation in good standing
under the laws of the State of Delaware, with the corporate power and authority
to own or lease, as the case may be, and to operate its properties and conduct
its business as described in the Pricing Disclosure Package and the Offering
Memorandum; and is duly qualified to do business as a foreign corporation and is
in good standing in the State of Texas.

 

(ii)           RSP Permian, L.L.C. is validly existing and in good standing
under the laws of Delaware, with the limited liability company power and
authority to own or lease its properties and conduct its business as described
in the Pricing Disclosure Package and the Offering Memorandum and is duly
qualified to do business as a foreign limited liability company and is in good
standing in the State of Texas.

 

(iii)          No registration under the Securities Act of the Notes or the
Guarantees, and no qualification of the Indenture under the Trust Indenture Act
with respect thereto, is required for the sale of the Notes and the Guarantees
to you as contemplated hereby or for the initial resale of Notes by you in the
Exempt Resales, assuming (i) the accuracy of the Initial Purchaser’s
representations in this Agreement and (ii) the accuracy of the Company’s
representations in this Agreement.

 

(iv)          The Company directly owns 100% of the issued and outstanding
membership interests in RSP Permian, L.L.C.; such membership interests have been
duly authorized and validly issued in accordance with the Amended and Restated
Limited Liability Company Agreement of RSP Permian, L.L.C. and are fully paid
(to the extent required by the Amended and Restated Limited Liability Company
Agreement of RSP Permian, L.L.C.) and non-assessable (except as such
non-assessability may be limited by sections 18-303, 18-607 and 18-804 of the
Delaware LLC Act); and the Company owns such membership interests free and clear
of all Liens (other than Liens arising under or in connection with the Amended
and Restated Credit Agreement, dated as of September 10, 2013) (A) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Delaware naming the Company as debtor is on file in the office of the Secretary
of State of the State of Delaware as of [ · ], 2015 or (B) otherwise known to
us, without independent investigation other than those created by or arising
under the Delaware LLC Act.

 

(v)           The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, the
Registration Rights Agreement, the Notes and the Exchange Notes and to issue and
sell the Notes and the Exchange Notes.  The Guarantor has all requisite limited
liability company power and authority to execute, deliver and perform its
obligations under this Agreement, the Registration Rights Agreement, the
Guarantees and the Exchange Guarantees.

 

(vii)         The Purchase Agreement has been duly authorized, executed and
delivered by the

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Company and the Guarantor.

 

(viii)        The Indenture has been duly authorized, executed and delivered by
the Company and the Guarantor, and assuming it has been duly authorized,
executed and delivered by the Trustee, the Indenture constitutes a valid and
legally binding agreement of the Company, enforceable against the Company the
Guarantor in accordance with its terms provided that the enforceability thereof
is subject to (a) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, (b) general equitable principles (whether
considered in a proceeding in equity or at law) and (c) an implied covenant of
good faith and fair dealing (the “Enforceability Exceptions”).

 

(ix)          The Notes have been duly authorized by the Company and, when
issued in accordance with the provisions of the Indenture and delivered to and
paid for by you in accordance with the terms of this Agreement, constitute valid
and legally binding obligations of the Company, enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
the Enforceability Exceptions, entitled to the benefits of the Indenture.

 

(xi)          The Exchange Notes, to the extent issued in exchange for the Notes
pursuant to the registered exchange offer contemplated by the Registration
Rights Agreement, have been duly authorized by the Company and, when executed,
issued and authenticated in accordance with the terms of the Indenture, will be
legally valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as such enforceability may be
limited by the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(xii)         The issuance and performance of the Guarantees have been duly
authorized by the Guarantor and, when the Notes have been executed, issued and
authenticated in accordance with the terms of the Indenture and delivered to and
paid for by you in accordance with the terms of this Agreement, will be legally
valid and binding obligations of the Guarantor, enforceable against the
Guarantor in accordance with their terms, except as such enforceability may be
limited by the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(xiii)        The issuance and performance of the Exchange Guarantees, to the
extent issued in exchange for the Guarantees pursuant to the registered exchange
offer contemplated by the Registration Rights Agreement, have been duly
authorized by the Guarantor and, when the Exchange Notes have been executed,
issued and authenticated in accordance with the terms of the Indenture, will be
legally valid and binding obligations of the Guarantor, enforceable against the
Guarantor in accordance with their terms, except as such enforceability may be
limited by the Enforceability Exceptions, and will be entitled to the benefits
of the Indenture.

 

(xiv)        The Registration Rights Agreement has been duly authorized,
executed and delivered by the Company and the Guarantor and is the legally valid
and binding agreement of the Company and the Guarantor, enforceable against the
Company and the Guarantor in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

(xv)         None of the issuance and sale of the Notes and the Guarantees, the
execution, delivery and performance of the Notes, the Guarantees, the
Registration Rights Agreement and the Purchase Agreement and, assuming the
issuance and sale of the Exchange Notes and the Exchange Guarantees occurred on
the date hereof in accordance with the terms of the Indenture, as of the date
hereof, such issuance and sale of the Exchange Notes and the Exchange
Guarantees, by the Company Parties or the consummation by each of them of the
transactions contemplated thereby and the application of the proceeds from the
sale of the Notes as described under “Use of Proceeds” in the Pricing Disclosure
Package and the Offering Memorandum do not and will not (a) result in a breach
or result in a default (or an event that, with notice or lapse of time or both,
would constitute such an event) under any agreement that is identified on
Exhibit I hereto; (b) violate the provisions of the charter or by-laws (or
similar organizational documents) of the Company or its subsidiary; (c) violate
any federal, New York, Delaware or Texas statute, rule or regulation applicable
to the Company, or (d) result in the creation of any additional lien upon any
property or assets of the Company Parties under the Credit Agreement except,
with respect to clauses (c) and (d), as would not, individually or in the
aggregate, reasonably be expected to materially impair the ability of the
Company and its subsidiaries to consummate the transactions contemplated by the
Purchase Agreement, the Registration Rights Agreement and the Indenture in
connection with the offering, issuance and sale of the Notes by the Company (a
“Material Adverse Effect”); it being understood that we express no opinion in
clause (c) of this paragraph (xv) with respect to any federal or state
securities, Blue Sky or anti-fraud laws, rules or regulations.

 

(xvi)        No consent, approval, authorization or order of, registration or
qualification with any federal, Delaware, Texas or New York court or
governmental agency is required to be obtained or made by the Company, the
Guarantor or any of their respective subsidiaries for the execution, delivery
and performance by the Company of this Agreement, the compliance by the Company
with the terms thereof and the issuance and sale of the Notes and Guarantees by
the Company, the Guarantor or any of their respective subsidiaries, being
delivered on the date hereof pursuant to this Agreement, except (a) as have been
obtained or made, (b) for such consents, approvals, authorizations, orders,
registrations or qualifications as may be required under applicable federal or
state securities or Blue Sky laws or (c) for such consents that, if not
obtained, have not or would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

(xvii)       The statements contained in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Description of Notes,” insofar as they
purport to constitute a summary of the terms of the Indenture, the Notes, the
Registration Rights Agreement and the Guarantees, or federal and New York State
laws referred to therein, are accurate in all material respects.

 

(xviii)      The statements set forth or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum under the headings
“Business—Regulation of the Oil and Natural Gas Industry,” “Business—Regulation
of Environmental and Occupational Safety and Health Matters,” and “Description
of Other Indebtedness,” to the extent that they constitute descriptions or
summaries of the terms of the documents referred to therein, or refer to
statements of federal law, the laws of the State of Delaware, the laws of the
State of Texas or legal conclusions, are accurate in all material respects.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

(xix)        The statements contained in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Certain United States Federal Tax
Considerations,” insofar as they purport to constitute summaries of matters of
United States federal tax law and regulations or legal conclusions with respect
thereto, constitute accurate summaries of the matters described therein in all
material respects.

 

(xx)         Neither the Company nor the Guarantor is, or, after giving effect
to the offering and sale of the Notes pursuant to the terms of this Agreement
and application of the net proceeds thereof as described in the Pricing
Disclosure Package and the Offering Memorandum under the caption “Use of
Proceeds,” will be, required to register as an “investment company,” or is, or
will be “controlled” by an “investment company” as such terms are defined in the
Investment Company Act.

 

We have participated in conferences with representatives of the Company and with
representatives of its independent accountants and counsel for the Initial
Purchaser at which conferences the contents of the Pricing Disclosure Package
and the Offering Memorandum and any amendment and supplement thereto and related
matters were discussed and, responsibility for, or express opinion regarding
(other than listed in paragraphs (xvii), (xviii) and (xix) above) the accuracy,
completeness or fairness of the statements contained in the Pricing Disclosure
Package and the Offering Memorandum, based upon the participation described
above (relying as to factual matters upon statements of fact made to us by
representatives of the Company) and nothing has come to our attention to cause
us to believe that:

 

(a) the Pricing Disclosure Package, as of the Applicable Time, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; or

 

(b) the Offering Memorandum, as of its date and as of the date hereof, contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading;

 

except that in each case, we do not express any belief with respect to (i) the
financial statements and related schedules, including the notes and schedules
thereto and the auditor’s report thereon, (ii) any other financial or accounting
information; or (iii) oil and natural gas reserve data or reports, in each case
included or incorporated by reference in or omitted from the Pricing Disclosure
Package and the Offering Memorandum.

 

Exhibit A-4

--------------------------------------------------------------------------------